NATIONWIDE VARIABLE INSURANCE TRUST AllianceBernstein NVIT Global Fixed Income Fund NVIT Multi-Manager International Growth Fund American Century NVIT Multi Cap Value Fund NVIT Multi-Manager International Value Fund Federated NVIT High Income Bond Fund NVIT Multi-Manager Large Cap Growth Fund Gartmore NVIT International Equity Fund NVIT Multi-Manager Large Cap Value Fund Gartmore NVIT Worldwide Leaders Fund NVIT Multi-Manager Mid Cap Growth Fund Neuberger Berman NVIT Multi Cap Opportunities Fund NVIT Multi-Manager Mid Cap Value Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Multi-Manager Small Cap Growth Fund NVIT Bond Index Fund NVIT Multi-Manager Small Cap Value Fund NVIT Core Bond Fund NVIT Multi-Manager Small Company Fund NVIT Core Plus Bond Fund NVIT Multi Sector Bond Fund NVIT Developing Markets Fund (formerly Gartmore NVIT Developing Markets Fund) NVIT Nationwide Fund NVIT Emerging Markets Fund (formerly Gartmore NVIT Emerging Markets Fund) NVIT Real Estate Fund (formerly Van Kampen NVIT Real Estate Fund) NVIT Enhanced Income Fund NVIT S&P 500 Index Fund NVIT Government Bond Fund NVIT Short Term Bond Fund NVIT Growth Fund NVIT Small Cap Index Fund NVIT International Index Fund Oppenheimer NVIT Large Cap Growth Fund NVIT Mid Cap Index Fund Templeton NVIT International Value Fund NVIT Money Market Fund Van Kampen NVIT Comstock Value Fund Supplement dated January 31, 2011 to the Statement of Additional Information dated October 15, 2010 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective January 21, 2011, Lynnett Berger resigned as Vice President and Chief Investment Officer of Nationwide Variable Insurance Trust. All references to Lynnett Berger in the SAI are amended accordingly. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE VARIABLE INSURANCE TRUST AMERICAN FUNDS NVIT ASSET ALLOCATION FUND AMERICAN FUNDS NVIT BOND FUND AMERICAN FUNDS NVIT GLOBAL GROWTH FUND AMERICAN FUNDS NVIT GROWTH FUND AMERICAN FUNDS NVIT GROWTH-INCOME FUND Supplement dated January 31, 2011 to the Statement of Additional Information dated May 1, 2010 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective January 21, 2011, Lynnett Berger resigned as Vice President and Chief Investment Officer of Nationwide Variable Insurance Trust. All references to Lynnett Berger in the SAI are amended accordingly. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE NATIONWIDE VARIABLE INSURANCE TRUST NVIT Cardinal Aggressive Fund NVIT Cardinal Moderately Aggressive Fund NVIT Cardinal Capital Appreciation Fund NVIT Cardinal Moderate Fund NVIT Cardinal Balanced Fund NVIT Cardinal Moderately Conservative Fund NVIT Cardinal Conservative Fund NVIT Investor Destinations Aggressive Fund NVIT Investor Destinations Moderately Aggressive Fund NVIT Investor Destinations Capital Appreciation Fund NVIT Investor Destinations Moderate Fund NVIT Investor Destinations Balanced Fund NVIT Investor Destinations Moderately Conservative Fund NVIT Investor Destinations Conservative Fund Supplement dated January 31, 2011 to the Statement of Additional Information dated May 1, 2010 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). Effective January 21, 2011, Lynnett Berger resigned as Vice President and Chief Investment Officer of Nationwide Variable Insurance Trust. All references to Lynnett Berger in the SAI are amended accordingly. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
